ICJ_144_ObligationProsecuteExtradite_BEL_SEN_2009-05-28_ORD_01_NA_00_FR.txt.        COUR INTERNATIONALE DE JUSTICE


           RECUEIL DES ARRE| TS,
    AVIS CONSULTATIFS ET ORDONNANCES


QUESTIONS CONCERNANT L’OBLIGATION
   DE POURSUIVRE OU D’EXTRADER
          (BELGIQUE c. SE
                        u NE
                           u GAL)

         DEMANDE EN INDICATION
       DE MESURES CONSERVATOIRES


        ORDONNANCE DU 28 MAI 2009




              2009
       INTERNATIONAL COURT OF JUSTICE


         REPORTS OF JUDGMENTS,
      ADVISORY OPINIONS AND ORDERS


UESTIONS RELATING TO THE OBLIGATION
    TO PROSECUTE OR EXTRADITE
          (BELGIUM v. SENEGAL)

       REQUEST FOR THE INDICATION
        OF PROVISIONAL MEASURES


           ORDER OF 28 MAY 2009

                      Mode officiel de citation :
   Questions concernant l’obligation de poursuivre ou d’extrader
elgique c. Sénégal), mesures conservatoires, ordonnance du 28 mai 2009,
                     C.I.J. Recueil 2009, p. 139




                         Official citation :
  Questions relating to the Obligation to Prosecute or Extradite
Belgium v. Senegal), Provisional Measures, Order of 28 May 2009,
                   I.C.J. Reports 2009, p. 139




                                           No de vente :
SN 0074-4441
BN 978-92-1-071063-3
                                           Sales number    954

                                      28 MAI 2009

                                     ORDONNANCE




 QUESTIONS CONCERNANT L’OBLIGATION
    DE POURSUIVRE OU D’EXTRADER
        (BELGIQUE c. SE
                      u NE
                         u GAL)

          DEMANDE EN INDICATION
        DE MESURES CONSERVATOIRES




QUESTIONS RELATING TO THE OBLIGATION
     TO PROSECUTE OR EXTRADITE
        (BELGIUM v. SENEGAL)

        REQUEST FOR THE INDICATION
         OF PROVISIONAL MEASURES




                                       28 MAY 2009

                                         ORDER

               COUR INTERNATIONALE DE JUSTICE

                              ANNÉE 2009

                               28 mai 2009


    QUESTIONS CONCERNANT L’OBLIGATION
       DE POURSUIVRE OU D’EXTRADER
                       (BELGIQUE c. SE
                                     u NE
                                        u GAL)
                    DEMANDE EN INDICATION
                  DE MESURES CONSERVATOIRES




                            ORDONNANCE


Présents : M. OWADA, président ; MM. SHI, KOROMA, AL-KHASAWNEH,
           SIMMA, ABRAHAM, SEPÚLVEDA-AMOR, BENNOUNA, SKOTNIKOV,
           CANÇADO TRINDADE, YUSUF, GREENWOOD, juges ; MM. SUR,
           KIRSCH, juges ad hoc ; M. COUVREUR, greffier.


    La Cour internationale de Justice,
  Ainsi composée,
  Après délibéré en chambre du conseil,
  Vu les articles 41 et 48 du Statut de la Cour et les articles 73 et 74 de
son Règlement,
    Rend l’ordonnance suivante :
   1. Considérant que, par une requête déposée au Greffe de la Cour le
19 février 2009, le Gouvernement du Royaume de Belgique (dénommé
ci-après la « Belgique ») a introduit une instance contre la République du
Sénégal (dénommée ci-après le « Sénégal ») au sujet d’un différend relatif
au « respect par le Sénégal de son obligation de poursuivre M. H. Habré
 , ancien président de la République du Tchad,] ou de l’extrader vers la
Belgique aux fins de poursuites pénales » ; que la Belgique fonde ses

4

demandes sur la convention des Nations Unies contre la torture et autres
peines ou traitements cruels, inhumains ou dégradants du 10 décembre
1984 (ci-après dénommée la « convention contre la torture »), ainsi que
sur le droit international coutumier ;
    2. Considérant que, dans sa requête, la Belgique se réfère, pour fonder
 a compétence de la Cour, aux déclarations faites, en application du para-
graphe 2 de l’article 36 du Statut, par la Belgique le 17 juin 1958 et par le
Sénégal le 2 décembre 1985, ainsi qu’au paragraphe 1 de l’article 30 de la
convention contre la torture ;
    3. Considérant que, dans cette requête, la Belgique soutient que le
Sénégal, où M. Habré réside depuis 1990, n’a pas donné suite à ses
demandes répétées de voir l’ancien président tchadien poursuivi en justice
au Sénégal, à défaut d’être extradé vers la Belgique, pour des faits qua-
 ifiés, notamment, de crimes de torture et de crimes contre l’humanité qui
auraient été commis au cours de sa présidence entre le 7 juin 1982 et le
1er décembre 1990 ; et qu’elle expose que, suite aux plaintes déposées
en 2000 au Sénégal contre M. Habré par sept personnes physiques et une
personne morale, celui-ci a été inculpé de complicité de « crimes contre
 ’humanité, d’actes de torture et de barbarie » par le doyen des juges
d’instruction près le tribunal régional hors classe de Dakar et assigné à
résidence, mais que lesdites plaintes ont été rejetées le 4 juillet 2000 par la
chambre d’accusation de la cour d’appel de Dakar au motif que le « crime
contre l’humanité » ne faisait pas partie du droit pénal sénégalais et que,
s’agissant du crime de torture, la loi sénégalaise ne permettait pas au juge
sénégalais d’exercer sa compétence pour des faits commis à l’étranger par
un étranger ;
    4. Considérant que, dans ladite requête, la Belgique indique également
qu’entre le 30 novembre 200 et le 11 décembre 2001 un ressortissant
belge d’origine tchadienne et des ressortissants tchadiens ont déposé
des plaintes avec constitution de partie civile auprès des autorités judi-
ciaires belges, contre M. Habré, pour des crimes de droit international
humanitaire ; et qu’elle ajoute qu’à la suite de ces plaintes, agissant au
 itre de la compétence personnelle passive que se reconnaissent les juri-
dictions belges, le juge d’instruction en charge du dossier a décerné
un mandat d’arrêt international à l’encontre de M. Habré le 19 sep-
 embre 2005 ;
    5. Considérant que la Belgique précise que ledit mandat d’arrêt, qui
 ait notamment référence à la levée par le Tchad, le 7 octobre 2002, des
 mmunités dont M. Habré aurait pu le cas échéant se prévaloir, a été
 ransmis au Sénégal le 19 septembre 2005 en vue d’obtenir l’extradition
de l’intéressé ; et qu’elle précise en outre que la chambre d’accusation de
 a cour d’appel de Dakar a estimé, le 25 novembre 2005, ne pas pouvoir
donner suite à ce mandat dans la mesure où il concernait des faits com-
mis par un chef d’Etat « dans l’exercice de ses fonctions » ;
    6. Considérant que la Belgique indique encore que le dossier a été
 ransmis par le Sénégal à l’Union africaine le 7 décembre 2005 ; et qu’elle
ajoute que, suite à une décision prise au sommet de Banjul (Gambie), le

5

2 juillet 2006, par la conférence des chefs d’Etat et de gouvernement de
 ’Union africaine, le Sénégal a modifié, d’une part, son Code pénal, en y
 ntégrant l’incrimination de génocide, de crime de guerre et de crime
contre l’humanité, et, d’autre part, son Code de procédure pénale, en per-
mettant au juge sénégalais d’exercer la compétence universelle ;
   7. Considérant que la Belgique se plaint de ce que le Sénégal, faisant
état des difficultés financières qui l’empêcheraient d’organiser le procès,
n’a conduit aucune procédure pénale à l’encontre de M. Habré ;
   8. Considérant que la Belgique, dans sa requête, affirme que le fait
pour le Sénégal d’avoir omis de poursuivre M. Habré, à défaut de l’extra-
der vers la Belgique, pour répondre des faits de torture qui lui sont impu-
 és viole la convention contre la torture, notamment l’article 5, para-
graphe 2, l’article 7, paragraphe 1, l’article 8, paragraphe 2, et l’article 9,
paragraphe 1, de cet instrument ; et qu’elle ajoute que cette même omis-
sion viole également l’obligation, en vertu du droit international coutu-
mier, de réprimer les crimes de droit international humanitaire figurant
dans de nombreux actes émanant d’organisations internationales et énon-
cée dans le droit conventionnel ;
   9. Considérant que la Belgique soutient qu’un différend l’oppose ainsi
au Sénégal sur l’interprétation et l’application de la convention contre la
 orture et du droit coutumier relatif à la répression des crimes contre
 ’humanité ;
   10. Considérant qu’au terme de sa requête la Belgique formule les
demandes suivantes :
       « La Belgique prie respectueusement la Cour de dire et juger
     que :
     — la Cour est compétente pour connaître du différend qui oppose
         le Royaume de Belgique à la République du Sénégal en ce qui
         concerne le respect par le Sénégal de son obligation de pour-
         suivre M. H. Habré ou de l’extrader vers la Belgique aux fins de
         poursuites pénales ;
     — la demande belge est recevable ;
     — la République du Sénégal est obligée de poursuivre pénalement
         M. H. Habré pour des faits qualifiés notamment de crimes de
         torture et de crimes contre l’humanité qui lui sont imputés en
         tant qu’auteur, coauteur ou complice ;
     — à défaut de poursuivre M. H. Habré, la République du Sénégal
         est obligée de l’extrader vers le Royaume de Belgique pour qu’il
         réponde de ces crimes devant la justice belge » ;
et qu’elle se réserve le droit de modifier et de compléter ladite requête ;

   11. Considérant que, le 19 février 2009, après avoir déposé sa requête,
 a Belgique a présenté une demande en indication de mesures conserva-
 oires en se référant à l’article 41 du Statut de la Cour et aux articles 73
à 75 de son Règlement ;
   12. Considérant que, dans sa demande en indication de mesures conser-

6

vatoires, la Belgique renvoie aux bases de compétence de la Cour invo-
quées dans sa requête (voir paragraphe 2 ci-dessus) ;
  13. Considérant que, dans cette demande en indication de mesures
conservatoires, la Belgique expose que
    « [a]ctuellement, M. H. Habré est en résidence surveillée à Dakar,
    mais [qu’]il ressort d’un entretien donné par le président sénégalais,
    A. Wade, à Radio-France-Internationale que le Sénégal pourrait
    mettre fin à cette mise en résidence surveillée s’il ne trouve pas le
    budget qu’il estime nécessaire à l’organisation du procès de
    M. H. Habré » ;
et que, selon la Belgique, dans cette hypothèse, il serait facile pour
M. Habré de quitter le Sénégal et de se soustraire à toute poursuite ;
   14. Considérant que, dans ladite demande en indication de mesures
conservatoires, la Belgique fait valoir que, si M. Habré devait quit-
 er le territoire sénégalais, cela porterait un préjudice irréparable
au droit que le droit international confère à la Belgique d’exercer des
poursuites pénales contre l’intéressé ; qu’elle soutient en outre que
cela violerait l’obligation du Sénégal de poursuivre M. Habré pour
 es crimes de droit international qui lui sont imputés, à défaut de
 ’extrader ;
   15. Considérant que, au terme de sa demande en indication de mesures
conservatoires, la Belgique prie la Cour
    « d’indiquer, en attendant qu’elle rende un arrêt définitif sur le fond,
    que le Sénégal doit prendre toutes les mesures en son pouvoir pour
    que M. H. Habré reste sous le contrôle et la surveillance des autori-
    tés judiciaires du Sénégal afin que les règles de droit international
    dont la Belgique demande le respect puissent être correctement
    appliquées » ;
  16. Considérant que, le 19 février 2009, date à laquelle la requête
et la demande en indication de mesures conservatoires ont été dépo-
sées au Greffe, le greffier a informé le Gouvernement sénégalais du
dépôt de ces documents et lui en a adressé immédiatement des copies
certifiées conformes en application du paragraphe 2 de l’article 40
du Statut ainsi que du paragraphe 4 de l’article 38 et du paragraphe 2
de l’article 73 du Règlement ; et que le greffier a également infor-
mé le Secrétaire général de l’Organisation des Nations Unies de ce
dépôt ;
  17. Considérant que, le 23 février 2009, le greffier a informé les Parties
que le président de la Cour, en application du paragraphe 3 de l’article 74
du Règlement, avait fixé aux 6, 7 et 8 avril 2009 les dates de la procédure
orale sur la demande en indication de mesures conservatoires ;

   18. Considérant que, en attendant que la communication prévue au
paragraphe 3 de l’article 40 du Statut et à l’article 42 du Règlement ait été
effectuée par transmission du texte bilingue imprimé de la requête aux

7

Membres des Nations Unies, le greffier a, le 24 février 2009, informé ces
Etats du dépôt de la requête et de son objet, ainsi que du dépôt de la
demande en indication de mesures conservatoires ;
   19. Considérant que, le 2 avril 2009, le Sénégal a fait parvenir à la
Cour les documents sur lesquels il souhaitait s’appuyer à l’audience ; et
que copie de ces documents a été immédiatement communiquée à la Bel-
gique ; et considérant que, le 3 avril 2009, la Belgique a à son tour fait
parvenir à la Cour les documents sur lesquels elle souhaitait s’appuyer à
 ’audience ; et que copie desdits documents a été immédiatement commu-
niquée au Sénégal ;
   20. Considérant que, la Cour ne comptant sur le siège aucun juge de la
nationalité des Parties, chacune d’elles a procédé, dans l’exercice du droit
que lui confère le paragraphe 3 de l’article 31 du Statut, à la désignation
d’un juge ad hoc en l’affaire ; que la Belgique a désigné à cet effet M. Phi-
 ippe Kirsch, et le Sénégal M. Serge Sur ;
   21. Considérant que, lors des audiences publiques tenues les 6, 7 et
8 avril 2009, conformément au paragraphe 3 de l’article 74 du Règlement,
des observations orales sur la demande en indication de mesures conser-
vatoires ont été présentées par :
Au nom de la Belgique : M. Paul Rietjens, agent,
                        M. Gérard Dive, coagent,
                        M. Eric David,
                        sir Michael Wood ;
Au nom du Sénégal :     S. Exc. M. Cheikh Tidiane Thiam, agent,
                        M. Demba Kandji, coagent,
                        M. Ndiaw Diouf,
                        M. Alioune Sall,
                        M. Oumar Gaye,
                        M. Abdoulaye Dianko ;
et qu’au cours des audiences des questions ont été posées par certains
membres de la Cour, questions auxquelles des réponses ont été apportées
oralement et par écrit ;

                                   * * *
   22. Considérant que, lors de son premier tour d’observations orales, la
Belgique a réitéré l’argumentation développée dans sa requête et sa
demande en indication de mesures conservatoires, et a avancé que les
conditions requises pour que la Cour indique les mesures demandées
étaient remplies ;
   23. Considérant que la Belgique a réaffirmé que, s’agissant de
M. Habré, un différend l’opposait au Sénégal quant à l’interprétation et
à l’application de l’obligation d’extrader ou de poursuivre les auteurs de
crimes de torture et de crimes contre l’humanité telle qu’énoncée par le
droit international conventionnel, et notamment par l’article 7 de la
convention contre la torture, ainsi que par le droit international coutu-

8

mier ; qu’elle a fait valoir que le Sénégal ne pouvait s’acquitter de ladite
obligation en remettant M. Habré à une organisation internationale ou à
un Etat n’en ayant pas demandé l’extradition aux fins de poursuites ;
   24. Considérant que la Belgique a également fait état de certaines
déclarations récentes de M. Abdoulaye Wade, le président de la Répu-
blique du Sénégal, qui, selon elle, laissaient entendre que le Sénégal, s’il
ne disposait pas des fonds nécessaires pour l’organisation du procès de
M. Habré, pourrait, à tout moment, renoncer à poursuivre l’intéressé,
mettre fin à sa surveillance ou le transférer vers un autre Etat ; et que la
Belgique en a conclu qu’il existait un risque réel et imminent que les
droits faisant l’objet de sa requête subissent un préjudice irréparable ;

                                      *
   25. Considérant que, lors de son premier tour d’observations orales, le
Sénégal a affirmé que, depuis 2005, il avait accepté, par la voix du prési-
dent Wade, de faire juger M. Habré par les juridictions sénégalaises et de
respecter ainsi ses obligations au regard du droit international ; qu’il a
soutenu que, les conditions requises pour l’indication de mesures conser-
vatoires n’étant pas remplies en l’espèce, la demande de la Belgique ten-
dant à ce que de telles mesures soient indiquées n’était pas fondée ; et
qu’il a ajouté que l’indication des mesures sollicitées par la Belgique pré-
 ugerait du fond et priverait le Sénégal des droits qu’il tient des règles
 nternationales, et notamment de la convention contre la torture ;
   26. Considérant que le Sénégal a exposé que, suite à la demande
d’extradition de M. Habré formulée par la Belgique, l’intéressé avait été
arrêté et placé sous écrou extraditionnel le 15 novembre 2005 ; qu’il a
confirmé que, par un arrêt en date du 25 novembre 2005, la chambre
d’accusation de la cour d’appel de Dakar s’était déclarée incompétente
pour connaître de la demande d’extradition dirigée contre M. Habré, au
motif que l’intéressé jouissait d’une immunité de juridiction en raison
de sa qualité de chef d’Etat au moment des faits (voir paragraphe 5 ci-
dessus) ; et que le Sénégal a précisé avoir informé la Belgique, le 23 dé-
cembre 2005, de cette décision ayant mis définitivement fin à la procédure
d’extradition ;
   27. Considérant que le Sénégal a expliqué que, dans ces circonstances,
 l avait recherché l’appui de l’Union africaine et saisi celle-ci du dossier ;
qu’il a confirmé que, le 2 juillet 2006, les chefs d’Etat et de gouvernement
de l’Union africaine lui avaient donné mandat de poursuivre et juger
M. Habré ; et qu’il a également confirmé que, par suite, il avait pris un
certain nombre de mesures dans la perspective de la tenue du procès de
M. Habré au Sénégal, à savoir, notamment, l’introduction des infractions
 iées aux crimes internationaux dans sa législation pénale, l’élargisse-
ment de la compétence des juridictions sénégalaises et la recherche des
ressources financières nécessaires à l’organisation d’un tel procès (voir
paragraphe 6 ci-dessus) ;
   28. Considérant que le Sénégal, à la lumière des faits ainsi rappelés, a

9

soutenu qu’il n’existait aucun différend juridique entre les Parties portant
sur l’interprétation ou l’application d’une règle de droit international, et
notamment des règles énoncées par la convention contre la torture ; qu’il
a fait valoir que la compétence prima facie de la Cour n’était en consé-
quence pas établie ; et que le Sénégal a avancé, en outre, que la requête de
 a Belgique était irrecevable dans la mesure où il n’avait pas été satisfait
aux conditions procédurales posées par l’article 30 de la convention
contre la torture ;
   29. Considérant que le Sénégal a par ailleurs souligné que l’entretien
accordé à Radio-France-Internationale par le président Wade le 2 février
2009, auquel la Belgique s’était référée, confirmait que le Sénégal avait la
volonté de poursuivre le processus entamé, que M. Habré faisait l’objet
de mesures de surveillance auxquelles le Sénégal n’envisageait pas de
mettre fin et que les négociations internationales tendant à obtenir les
appuis nécessaires à l’organisation de son procès suivaient leur cours ;
que le Sénégal en a déduit qu’il n’existait aucune urgence qui justifierait
 ’indication par la Cour des mesures conservatoires sollicitées par la
Belgique ; et que le Sénégal a avancé, en outre, que la Belgique n’avait
pas identifié les droits qu’elle souhaitait voir protéger, ni le préjudice
 rréparable que ces droits pourraient subir en l’absence d’indication de
mesures conservatoires ;
   30. Considérant que le Sénégal a conclu de ce qui précède que la
demande en indication de mesures conservatoires introduite par la Bel-
gique devait être rejetée ;

                                     *
  31. Considérant que, lors de son second tour d’observations orales, la
Belgique a réaffirmé que M. Habré devait être poursuivi et jugé au Séné-
gal et que ce n’était qu’à défaut de le poursuivre que le Sénégal devait
extrader l’intéressé vers la Belgique pour qu’il réponde des faits qui lui
sont imputés ;
  32. Considérant que la Belgique a précisé que le différend qui l’oppose
au Sénégal porte, d’une part, sur la question de savoir si l’obligation de
 uger M. Habré découle du mandat donné par l’Union africaine au Séné-
gal, ainsi que, d’autre part, sur la question de savoir si le Sénégal s’est
d’ores et déjà acquitté de ses obligations en vertu des dispositions de la
convention contre la torture en transmettant le dossier à l’Union afri-
caine ; que la Belgique s’est également plainte de ce que le Sénégal
évoquait systématiquement des raisons financières pour justifier son
 naptitude à l’exécution de ses obligations conventionnelles et coutu-
mières ; et que la Belgique a ajouté que les procédures engagées par
M. Habré devant la Cour de justice de la Communauté économique
des Etats de l’Afrique de l’Ouest (CEDEAO) et la Cour africaine des
droits de l’homme lui faisaient craindre que l’une de ces juridictions
régionales ne rende une ordonnance susceptible de porter atteinte aux
droits de la Belgique en la présente espèce ;

10

   33. Considérant que, en réponse à une question posée par un membre
de la Cour à l’audience, la Belgique a indiqué qu’une déclaration solen-
nelle prononcée devant la Cour par l’agent du Sénégal au nom de son
gouvernement pourrait suffire à la Belgique pour considérer que sa
demande en indication de mesures conservatoires n’aurait plus d’objet, si
 adite déclaration était claire et sans condition, et qu’elle garantissait que
 outes les mesures nécessaires seraient prises par le Sénégal pour que
M. Habré ne quitte pas le territoire sénégalais tant que la Cour n’aurait
pas rendu sa décision définitive ; et que la Belgique a précisé souhaiter
que, si une telle déclaration était faite, la Cour la reprenne dans le dispo-
sitif de l’ordonnance qu’elle serait amenée à rendre ;
   34. Considérant qu’au terme de son second tour de plaidoiries la Bel-
gique a présenté les conclusions suivantes :
        « La Belgique prie respectueusement la Cour d’indiquer les me-
     sures conservatoires suivantes : il est demandé à la République du
     Sénégal de prendre toutes les mesures en son pouvoir pour que
     M. Hissène Habré reste sous le contrôle et la surveillance des auto-
     rités sénégalaises afin que les règles de droit international dont la
     Belgique demande le respect puissent être correctement appliquées » ;

                                      *
   35. Considérant que, lors de son second tour d’observations orales, le
Sénégal a réaffirmé que l’arrêt de la chambre d’accusation de la cour
d’appel de Dakar avait mis fin de manière définitive à la procédure
d’extradition initiée par la Belgique ;
   36. Considérant que le Sénégal a soutenu que son obligation de pour-
suivre M. Habré découlait des dispositions de la convention contre la tor-
 ure et qu’il s’était toujours référé à cette convention pour justifier les
mesures prises en vue du procès ; que le Sénégal a exposé qu’il avait saisi
 ’Union africaine dans le but d’obtenir les soutiens financiers et l’entraide
 udiciaire nécessaires à l’organisation du procès, mais qu’à aucun moment
 l n’avait fondé son obligation de poursuivre M. Habré sur une résolution
de l’organisation ; et que le Sénégal a conclu qu’il était dès lors manifeste
qu’il n’existait aucun différend entre les Parties ;
   37. Considérant que le Sénégal a encore fait observer que les déclara-
 ions faites aux médias par le président Wade ne démontraient l’existence
d’aucun risque réel et sérieux que M. Habré puisse se soustraire à la jus-
 ice sénégalaise ; et qu’il a ajouté que, en tout état de cause, un préjudice
éventuel causé aux droits de la Belgique, malgré les mesures de sur-
veillance mises en œuvre par le Sénégal à l’égard de M. Habré, ne saurait
être qualifié d’irréparable dans la mesure où l’obligation d’extrader ou de
poursuivre est, selon la Belgique, une norme coutumière et, de ce fait,
opposable par la Belgique à tout Etat où M. Habré pourrait se trouver ;
   38. Considérant que, en réponse à la question posée par un membre de
 a Cour à l’audience visée au paragraphe 33 ci-dessus, le Sénégal a déclaré

11

solennellement qu’il ne permettrait pas à M. Habré de quitter son terri-
 oire pendant toute la durée de la présente instance ;
   39. Considérant qu’au terme de son second tour d’observations orales
 e Sénégal a présenté les conclusions suivantes : « Le Sénégal prie respec-
 ueusement la Cour de rejeter les mesures conservatoires demandées par
 a Belgique » ;

                                  * * *

                        COMPÉTENCE PRIMA FACIE

   40. Considérant que, en présence d’une demande en indication de
mesures conservatoires, point n’est besoin pour la Cour, avant de décider
d’indiquer ou non de telles mesures, de s’assurer de manière définitive
qu’elle a compétence quant au fond de l’affaire, mais qu’elle ne peut indi-
quer ces mesures que si les dispositions invoquées par le demandeur sem-
blent prima facie constituer une base sur laquelle sa compétence pourrait
être fondée ;
   41. Considérant que la Belgique entend fonder la compétence de la
Cour sur l’article 30 de la convention contre la torture et sur les décla-
rations faites par les deux Etats en application du paragraphe 2 de
 ’article 36 du Statut ; et que la Cour doit maintenant chercher à établir
si la clause attributive de juridiction contenue dans la convention ou si
 es déclarations invoquées lui confèrent effectivement une compétence
prima facie pour se prononcer sur le fond, lui permettant, si elle estime
que les circonstances l’exigent, d’indiquer des mesures conservatoires ;

                                   * *
  42. Considérant que le paragraphe 1 de l’article 30 de la convention
contre la torture se lit comme suit :
        « Tout différend entre deux ou plus des Etats parties concernant
     l’interprétation ou l’application de la présente convention qui ne
     peut être réglé par voie de négociation est soumis à l’arbitrage à la
     demande de l’un d’entre eux. Si, dans les six mois qui suivent la date
     de la demande d’arbitrage, les parties ne parviennent pas à se mettre
     d’accord sur l’organisation de l’arbitrage, l’une quelconque d’entre
     elles peut soumettre le différend à la Cour internationale de Justice
     en déposant une requête conformément au Statut de la Cour. » ;
    43. Considérant que tant la Belgique que le Sénégal sont parties à la
convention contre la torture ; que le Sénégal a ratifié cette convention le
21 août 1986 sans émettre de réserve à l’article 30, paragraphe 1, de celle-
ci ; et que la Belgique a fait de même le 25 juin 1999 ;
    44. Considérant que la Belgique fait valoir qu’il existe un différend
entre les Parties sur l’interprétation et l’application de ladite convention

12

et que, en omettant de poursuivre M. Habré, à défaut de l’extrader vers la
Belgique, pour répondre des faits de torture qui lui sont imputés, le Séné-
gal a violé la convention contre la torture, notamment son article 5, para-
graphe 2, son article 7, paragraphe 1, son article 8, paragraphe 2, et son
article 9, paragraphe 1 ; considérant que la Belgique soutient que des
négociations à ce sujet ont été entamées en 2005 entre les Parties et que
ces négociations, au cours desquelles elle s’est expressément référée aux
dispositions de la convention contre la torture, n’ont pas permis de régler
 e différend, ce qu’elle a formellement constaté dans la note verbale
qu’elle a adressée au Sénégal le 20 juin 2006 ; que la Belgique soutient en
outre qu’elle a proposé le même jour au Sénégal de recourir à une pro-
cédure d’arbitrage, proposition à laquelle les autorités sénégalaises n’ont
pas donné suite, ni dans les six mois ni plus tard, alors que la Belgique a
rappelé son offre de recourir à l’arbitrage par note verbale en date du
8 mai 2007 et a confirmé la persistance du différend par note verbale en
date du 2 décembre 2008 ; considérant que la Belgique conclut de ce qui
précède que les conditions auxquelles l’article 30 de la convention contre
 a torture assujettit la compétence de la Cour sont remplies ;
   45. Considérant que le Sénégal estime qu’il n’existe manifestement pas
de différend sur l’interprétation ou l’application de la convention dans la
mesure où il ressort des termes de la requête que la Belgique demande à
 a Cour de dire et juger qu’il est obligé de poursuivre pénalement
M. Habré ; que le Sénégal souligne qu’il a déjà pris les dispositions appro-
priées pour se conformer à cette obligation ; considérant que le Sénégal
soutient en outre que la requête belge est irrecevable dans la mesure où
 es conditions procédurales posées à l’article 30 de la convention contre la
 orture ne sont pas remplies ; que le Sénégal fait valoir que la Belgique
s’est bornée à demander des renseignements aux autorités sénégalaises
sur l’état des procédures, ce qui ne saurait équivaloir à de véritables négo-
ciations ; et qu’il prétend que la note verbale en date du 20 juin 2006 à
 aquelle se réfère la Belgique, et qui contiendrait son offre de recourir à
 ’arbitrage, demeure introuvable dans les archives du Sénégal ; considé-
rant que le Sénégal conclut de ce qui précède que l’article 30 de la conven-
 ion contre la torture ne saurait fonder la compétence de la Cour en
 ’espèce ;

                                    * *
   46. Considérant que l’article 30 de la convention contre la torture
subordonne la compétence de la Cour à l’existence d’un « différend entre
deux ou plus des Etats parties concernant l’interprétation ou l’application
de la présente convention » ; qu’au stade actuel de la procédure il appar-
 ient d’abord à la Cour d’établir si, prima facie, un tel différend existait à
 a date du dépôt de la requête, puisque, en règle générale, c’est à cette
date que, selon la jurisprudence de la Cour, sa compétence doit s’appré-
cier (voir Sud-Ouest africain (Ethiopie c. Afrique du Sud ; Libéria c. Afri-
que du Sud), exceptions préliminaires, arrêt, C.I.J. Recueil 1962, p. 344 ;

13

Actions armées frontalières et transfrontalières (Nicaragua c. Hondu-
ras), compétence et recevabilité, arrêt, C.I.J. Recueil 1988, p. 95, par. 66 ;
Questions d’interprétation et d’application de la convention de Montréal
de 1971 résultant de l’incident aérien de Lockerbie (Jamahiriya arabe
 ibyenne c. Etats-Unis d’Amérique), exceptions préliminaires, arrêt, C.I.J.
Recueil 1998, p. 130, par. 43) ;
   47. Considérant que, suite à l’arrêt de la cour d’appel de Dakar met-
 ant fin à la procédure d’extradition de M. Habré vers la Belgique, le
Sénégal a saisi l’Union africaine et en a informé la Belgique par note ver-
bale en date du 23 décembre 2005 ; que, par note verbale en date du
11 janvier 2006, la Belgique a contesté que le Sénégal puisse se conformer
à l’obligation énoncée à l’article 7 de la convention contre la torture en
déférant une question relevant de ladite convention à une organisation
 nternationale ; que la Belgique a soutenu que le Sénégal ne remplissait
pas ses obligations en vertu de la convention contre la torture, notam-
ment son article 7 ; et que le Sénégal a estimé avoir pris des mesures pour
s’acquitter desdites obligations et qu’il a réaffirmé sa volonté de conti-
nuer le processus en cours par lequel il entend assumer intégralement ses
obligations d’Etat partie à la convention contre la torture ; considérant
que, au vu de ce qui précède, il apparaît prima facie qu’un différend sur
 ’interprétation et l’application de la convention opposait les Parties à la
date du dépôt de la requête ;
   48. Considérant que, compte tenu de la façon dont les Parties ont pré-
senté leurs positions à l’audience, la Cour examinera à présent si un tel
différend continue, prima facie, d’exister ; que le Sénégal a affirmé que les
obligations qui sont les siennes ne découlent pas du mandat reçu de
 ’Union africaine en 2006 et qu’un Etat partie à la convention contre la
 orture ne peut pas s’acquitter des obligations énoncées à son article 7 par
 e simple fait de saisir une organisation internationale ; que les Parties
semblent néanmoins continuer de s’opposer sur d’autres questions d’inter-
prétation ou d’application de la convention contre la torture, telles que
celle du délai dans lequel les obligations prévues à l’article 7 doivent être
remplies ou celle des circonstances (difficultés financières, juridiques ou
autres) qui seraient pertinentes pour apprécier s’il y a eu ou non manque-
ment auxdites obligations ; que les vues des Parties, par ailleurs, conti-
nuent apparemment de diverger sur la façon dont le Sénégal devrait
s’acquitter de ses obligations conventionnelles ; et qu’en conséquence
 l appert que, prima facie, un différend de la nature de celui visé à l’ar-
 icle 30 de la convention contre la torture demeure entre les Parties,
même si sa portée a pu évoluer depuis le dépôt de la requête ;

                                      *
  49. Considérant que la Cour examinera à présent si les conditions pro-
cédurales posées à l’article 30 de ladite convention sont réunies ; que cette
disposition exige en premier lieu que le différend soumis à la Cour soit de
ceux « qui ne peu[vent] pas être réglé[s] par voie de négociation » ; considé-

14

rant que la Belgique soutient qu’elle a tenté, sans y parvenir, de régler
 e différend par des négociations avec le Sénégal (voir paragraphe 44
ci-dessus) ; considérant que le Sénégal estime au contraire que la corres-
pondance diplomatique invoquée par la Belgique ne peut être considérée
comme valant négociations (voir paragraphe 45 ci-dessus) ; et que cette
correspondance ne permet pas davantage de conclure à l’échec des négo-
ciations supposées ;
    50. Considérant qu’au stade de l’examen de sa compétence prima facie
 l suffit à la Cour de constater que la Belgique a tenté de négocier ; que, de
 ’avis de la Cour, la correspondance diplomatique, notamment la note
verbale en date du 11 janvier 2006 par laquelle la Belgique entendait
apporter certaines précisions « dans le cadre de la procédure de négocia-
 ion visée à l’article 30 de la convention contre la torture ... », montre que
 a Belgique a tenté de résoudre le différend concerné par voie de négocia-
 ion et que les négociations ainsi proposées ne sauraient être réputées
avoir résolu ce différend ; et que la Cour en conclut que la condition selon
 aquelle le différend qui lui est soumis doit être de ceux qui « ne peu[vent]
pas être réglé[s] par voie de négociation » doit être regardée comme rem-
plie prima facie ;
    51. Considérant que l’article 30 de la convention contre la torture
prévoit en deuxième lieu qu’un différend entre Etats parties qui n’aurait
pas été réglé par voie de négociation devra être soumis à l’arbitrage
à la demande de l’un d’entre eux, et que la Cour ne pourra en être
saisie que si les Parties ne parviennent pas à se mettre d’accord sur
 ’organisation de cet arbitrage dans les six mois à compter de la date à
 aquelle il aura été demandé ; considérant que la Belgique a indiqué
que le Sénégal n’avait pas répondu à la proposition formelle de recourir
à une procédure d’arbitrage, formulée dans sa note verbale en date du
20 juin 2006, et a souligné que cette proposition avait été réitérée par
note verbale en date du 8 mai 2007 ; et considérant que le Sénégal
affirme que la note verbale belge du 20 juin 2006 demeure introuvable
et que la proposition prétendument réitérée était pour le moins
ambiguë ;
    52. Considérant que, de l’avis de la Cour, la note verbale en date du
20 juin 2006 contient une offre explicite de la Belgique au Sénégal de
recourir à une procédure d’arbitrage, conformément au paragraphe 1 de
 ’article 30 de la convention contre la torture, pour régler le différend
concernant l’application de la convention au cas de M. Habré ; qu’à ce
stade de la procédure il suffit à la Cour de constater que, même à suppo-
ser que ladite note verbale ne soit jamais parvenue à son destinataire,
 a note verbale en date du 8 mai 2007 s’y réfère explicitement ; et qu’il
est confirmé que cette seconde note a été communiquée au Sénégal et
reçue par celui-ci plus de six mois avant la date de la saisine de la Cour le
19 février 2009 ;


                                    * *
15

  53. Considérant que, à la lumière de ce qui précède, la Cour estime
avoir compétence prima facie en vertu de l’article 30 de la convention
contre la torture pour connaître de l’affaire ;
  54. Considérant par ailleurs que la compétence prima facie que la
Cour tire de la convention contre la torture est suffisante pour lui per-
mettre, si les circonstances l’exigent, d’indiquer les mesures conserva-
 oires demandées par la Belgique ; et qu’il n’y a dès lors pas lieu de
rechercher, à ce stade de la procédure, si les déclarations faites par les
Parties en vertu du paragraphe 2 de l’article 36 du Statut pourraient éga-
 ement fonder, prima facie, la compétence de la Cour pour connaître
de l’affaire ;

                                    * *
  55. Considérant que, au vu des conclusions auxquelles elle est parve-
nue aux paragraphes 53 et 54 ci-dessus, la Cour peut examiner la demande
en indication de mesures conservatoires ;

                                   * * *


       LIEN ENTRE LE DROIT PROTÉGÉ ET LES MESURES DEMANDÉES

   56. Considérant que le pouvoir d’indiquer des mesures conservatoires
que la Cour tient de l’article 41 de son Statut a pour objet de sauvegarder
 e droit de chacune des parties en attendant qu’elle rende sa décision ;
qu’il s’ensuit que la Cour doit se préoccuper de sauvegarder par de telles
mesures les droits que l’arrêt qu’elle aura ultérieurement à rendre pour-
rait éventuellement reconnaître, soit au demandeur, soit au défendeur
 Application de la convention pour la prévention et la répression du crime
de génocide (Bosnie-Herzégovine c. Yougoslavie (Serbie et Monténé-
gro)), mesures conservatoires, ordonnance du 8 avril 1993, C.I.J. Recueil
1993, p. 19, par. 34 ; Frontière terrestre et maritime entre le Cameroun et
 e Nigéria (Cameroun c. Nigéria), mesures conservatoires, ordonnance
du 15 mars 1996, C.I.J. Recueil 1996 (I), p. 22, par. 35 ; Application
de la convention internationale sur l’élimination de toutes les formes de
discrimination raciale (Géorgie c. Fédération de Russie), mesures
conservatoires, ordonnance du 15 octobre 2008, C.I.J. Recueil 2008,
p. 388-389, par. 118) ; qu’un lien doit donc être établi entre les mesures
conservatoires sollicitées et les droits qui font l’objet de l’instance
pendante devant la Cour sur le fond de l’affaire ;
   57. Considérant que le pouvoir de la Cour d’indiquer des mesures
conservatoires ne devrait être exercé que si les droits allégués par une par-
 ie apparaissent au moins plausibles ;

                                    * *
16

   58. Considérant que la Belgique indique que sa demande vise à proté-
ger son droit de voir le Sénégal poursuivre directement M. Habré ou, à
défaut, le droit d’obtenir son extradition ; que la Belgique soutient que la
convention contre la torture confère à tous les Etats parties le droit
d’obtenir le respect par le Sénégal des dispositions de la convention ; et
que la Belgique précise que sa demande d’extradition concernant
M. Habré, consécutive aux procédures engagées en Belgique par des vic-
 imes de nationalité belge, lui confère un droit spécifique de voir le Séné-
gal poursuivre M. Habré ou, à défaut, d’obtenir son extradition confor-
mément à l’article 7 de ladite convention ;
   59. Considérant que le Sénégal soutient que le seul droit qui pourrait
être reconnu aux Etats parties à la convention contre la torture serait le
droit d’exiger d’un autre Etat partie qu’il juge l’auteur d’un acte de tor-
 ure qui se trouverait sur son territoire ou, à défaut, de demander son
extradition ; et que, en conséquence, s’il est estimé que les articles 5, para-
graphe 2, et 7, paragraphe 1, de la convention créent un droit pour un
Etat partie, ce ne peut être que celui de revendiquer l’extradition, un tel
droit ne pouvant cependant prévaloir sur celui d’un Etat assumant son
obligation de juger ;

                                    * *
  60. Considérant qu’à ce stade de la procédure la Cour n’a pas à établir
de façon définitive l’existence des droits revendiqués par la Belgique ni à
examiner la qualité de la Belgique à les faire valoir devant la Cour ; et que
ces droits, en tant que fondés sur une interprétation possible de la
convention contre la torture, apparaissent en conséquence plausibles ;

   61. Considérant que les mesures conservatoires demandées en l’espèce
 endent à garantir que le Sénégal prendra toutes les mesures en son pou-
voir pour que M. Habré reste sous le contrôle et la surveillance des auto-
rités sénégalaises jusqu’à ce que la Cour ait rendu sa décision définitive ;
que le départ éventuel de M. Habré du territoire sénégalais serait suscep-
 ible d’affecter les droits que la Belgique pourrait se voir reconnaître au
 ond, même tels que qualifiés par le Sénégal ; que, dès lors, au regard de
 ’objet de l’instance, les mesures conservatoires sollicitées peuvent être
 ndiquées si les circonstances l’exigent ;

                                    * * *

              RISQUE DE PRÉJUDICE IRRÉPARABLE ET URGENCE
  62. Considérant cependant que le pouvoir de la Cour d’indiquer des
mesures conservatoires ne sera exercé que s’il y a urgence, c’est-à-dire s’il
existe un risque réel et imminent qu’un préjudice irréparable soit causé
aux droits en litige avant que la Cour n’ait rendu sa décision définitive
 voir par exemple Passage par le Grand-Belt (Finlande c. Danemark),

17

mesures conservatoires, ordonnance du 29 juillet 1991, C.I.J. Recueil
1991, p. 17, par. 23 ; Certaines procédures pénales engagées en France
(République du Congo c. France), mesure conservatoire, ordonnance du
17 juin 2003, C.I.J. Recueil 2003, p. 107, par. 22 ; Usines de pâte à papier
sur le fleuve Uruguay (Argentine c. Uruguay), mesures conservatoires,
ordonnance du 23 janvier 2007, C.I.J. Recueil 2007 (I), p. 11, par. 32 ;
Application de la convention internationale sur l’élimination de toutes
 es formes de discrimination raciale (Géorgie c. Fédération de Russie), me-
sures conservatoires, ordonnance du 15 octobre 2008, C.I.J. Recueil 2008,
p. 392-393, par. 129) ; et que la Cour doit donc examiner si, dans la pré-
sente instance, une telle urgence existe ;

                                     * *
   63. Considérant que la Belgique, dans sa demande en indication de
mesures conservatoires, fait référence à un entretien donné à Radio-
France-Internationale le 2 février 2009 par le président Wade (voir
paragraphe 13 ci-dessus) ; que la Belgique s’est également référée, à
 ’audience, à des entretiens accordés par le président Wade au journal
espagnol Público, au journal français La Croix ainsi qu’à l’agence
France-Presse, en date du 14 octobre 2008, du 18 décembre 2008 et
du 3 février 2009 respectivement, au cours desquels la question de
 ’organisation du procès de M. Habré et de son financement a été
évoquée ; que la Belgique relève qu’à ces diverses occasions le président
du Sénégal a indiqué, selon le cas, qu’il n’allait pas garder indéfiniment
M. Habré au Sénégal, qu’il ferait que M. Habré abandonne le Sénégal,
même s’il ne savait pas où l’intéressé irait, qu’il accepterait de le juger
si on lui en donnait les moyens, ou encore que, si le procès ne se tenait
pas, il renverrait M. Habré chez lui ou au président de l’Union africaine ;
qu’il en ressort, selon la Belgique, que le Sénégal pourrait mettre fin à
 a mise en résidence surveillée à laquelle est soumis M. Habré si le finan-
cement nécessaire à l’organisation de son procès n’était pas assuré ;
   64. Considérant que la Belgique en déduit, d’une part, qu’il existe un
risque réel que le Sénégal cause un préjudice irréparable aux droits de la
Belgique ; que la Belgique expose que, si M. Habré devait être autorisé à
quitter le territoire sénégalais, il pourrait se soustraire à toute poursuite et
 l deviendrait impossible pour le Sénégal de se conformer, notamment,
aux obligations énoncées par la convention contre la torture ; et qu’elle
ajoute que la violation de l’obligation de poursuivre ou d’extrader ainsi
causée ne saurait être réparée par d’autres moyens, notamment par des
compensations pécuniaires ;
   65. Considérant que la Belgique fait observer, d’autre part, que les dé-
clarations évoquant le départ de M. Habré du territoire sénégalais ont été
 aites à des dates récentes par la plus haute autorité de l’Etat ; et qu’elle
en infère que le risque de préjudice doit être considéré comme imminent ;
   66. Considérant que le Sénégal souligne qu’il ne ressort pas des propos
du président Wade que les droits que la Belgique prétend tenir de la

18

convention contre la torture pourraient subir un préjudice irréparable ;
qu’il assure ne pas avoir l’intention de mettre fin aux mesures efficaces
de contrôle et de surveillance dont fait l’objet M. Habré ; qu’il précise
notamment que M. Habré ne dispose pas d’un titre de voyage valide et
que sa surveillance est assurée par une unité d’élite des forces militaires
sénégalaises ; et qu’il souligne en outre que les mesures déjà mises en
œuvre par lui sont conformes aux dispositions de la convention et iden-
 iques aux mesures conservatoires demandées par la Belgique ;
   67. Considérant que le Sénégal soutient par ailleurs que la déclaration
du président Wade à Radio-France-Internationale, dont se prévaut la
Belgique pour demander des mesures conservatoires, a été extraite de son
contexte et « s’est vu attribuer ... un sens qu’elle n’avait évidemment
pas » ; qu’il allègue que, au contraire, ladite déclaration démontre la
volonté du Sénégal de tenir un procès, le président Wade précisant ce qui
suit au sujet du financement dudit procès :
        « [Après toutes les promesses d’appui qui ont été faites], comme ça
     traînait un peu, j’ai dit « il faut que le [soutien financier promis] soit
     réellement disponible... C’était pour pousser un peu pour qu’on
     accélère... Dès que nous aurons les moyens, le procès va commencer.
     Il n’y a absolument aucun doute. » » ;

qu’il souligne que les négociations avec l’Union européenne et avec
 ’Union africaine, visant à l’obtention des fonds nécessaires aux pour-
suites de M. Habré, se déroulent bien ; que le Sénégal considère que les
mesures prises par les autorités sénégalaises attestent que celles-ci exécu-
 ent de bonne foi leurs obligations en vertu de la convention contre la
 orture ; et que, de l’avis du Sénégal, il en résulte qu’il n’existe aucun
risque imminent justifiant l’indication de mesures conservatoires ;
   68. Considérant que, comme il a été indiqué plus haut (voir para-
graphes 29 et 66), le Sénégal a affirmé à plusieurs reprises à l’audience
qu’il n’envisageait pas de mettre fin à la surveillance et au contrôle exercés
sur la personne de M. Habré tant avant qu’après que les fonds promis par
 a communauté internationale soient mis à sa disposition pour assurer
 ’organisation de la procédure judiciaire ; que le coagent du Sénégal, au
 erme de l’audience, a solennellement déclaré, en réponse à une question
posée par un membre de la Cour, ce qui suit :
       « Senegal will not allow Mr. Habré to leave Senegal while the pre-
     sent case is pending before the Court. Senegal has not the intention
     to allow Mr. Habré to leave the territory while the present case is
     pending before the Court. » (En anglais dans l’original.) ;
       « Le Sénégal ne permettra pas à M. Habré de quitter le Sénégal
     aussi longtemps que la présente affaire sera pendante devant la
     Cour. Le Sénégal n’a pas l’intention de permettre à M. Habré de
     quitter le territoire alors que cette affaire est pendante devant la
     Cour. » [Traduction du Greffe.] ;

19

   69. Considérant que le coagent de la Belgique, en précisant qu’il agis-
sait au nom de son gouvernement, a affirmé à l’audience, en réponse à
une question posée par un membre de la Cour, qu’une telle déclaration
solennelle faite par l’agent du Sénégal au nom de son gouvernement,
et selon laquelle celui-ci ne permettrait pas à M. Habré de quitter le
 erritoire sénégalais aussi longtemps que la Cour serait saisie de la
présente affaire, pourrait suffire à la Belgique pour considérer que sa
demande en indication de mesures conservatoires n’aurait plus d’objet,
pour autant que certaines conditions soient remplies (voir para-
graphe 33 ci-dessus) ;


                                    * *

   70. Considérant que les déclarations évoquant la possibilité que
M. Habré quitte le Sénégal émanaient du chef de l’Etat sénégalais et
qu’elles ont pu, de ce fait, fonder certaines inquiétudes de la Belgique
quant à un éventuel départ de M. Habré ; que la Cour relève cependant
que lesdites déclarations, faites à l’occasion d’entretiens accordés à la
presse, ont été précisées par la suite par d’autres déclarations émanant du
chef de l’Etat (voir paragraphe 67 ci-dessus) ;
   71. Considérant par ailleurs que la Cour note que le Sénégal, tant pro-
prio motu qu’en réponse à une question posée par un membre de la Cour,
a formellement et à plusieurs reprises, au cours des audiences, donné
 ’assurance qu’il ne permettra pas à M. Habré de quitter son territoire
avant que la Cour ait rendu sa décision définitive ;
   72. Considérant que, comme la Cour l’a déjà rappelé ci-dessus, l’indi-
cation de mesures conservatoires ne se justifie que s’il y a urgence ; consi-
dérant que la Cour, prenant acte des assurances données par le Sénégal,
constate que le risque de préjudice irréparable aux droits revendiqués par
 a Belgique n’est pas apparent à la date à laquelle la présente ordonnance
est rendue ;
   73. Considérant que la Cour conclut de ce qui précède qu’il n’existe,
dans les circonstances de l’espèce, aucune urgence justifiant l’indication
de mesures conservatoires par la Cour ;


                                   * * *

  74. Considérant que la décision rendue en la présente procédure ne
préjuge en rien la question de la compétence de la Cour pour connaître
du fond de l’affaire, ni aucune question relative à la recevabilité de la
requête ou au fond lui-même, et qu’elle laisse intact le droit des Gouver-
nements de la Belgique et du Sénégal de faire valoir leurs moyens en ces
matières ;
  75. Considérant que la présente décision laisse également intact le
droit de la Belgique de présenter à l’avenir une nouvelle demande en indi-

20

cation de mesures conservatoires fondée sur des faits nouveaux, en vertu
du paragraphe 3 de l’article 75 du Règlement ;

                                   * * *
  76. Par ces motifs,
  LA COUR,
     par treize voix contre une,
  Dit que les circonstances, telles qu’elles se présentent actuellement à la
Cour, ne sont pas de nature à exiger l’exercice de son pouvoir d’indiquer
des mesures conservatoires en vertu de l’article 41 du Statut.
  POUR : M. Owada, président ; MM. Shi, Koroma, Al-Khasawneh, Simma,
    Abraham, Sepúlveda-Amor, Bennouna, Skotnikov, Yusuf, Greenwood,
    juges ; MM. Sur, Kirsch, juges ad hoc ;
  CONTRE : M. Cançado Trindade, juge.


   Fait en français et en anglais, le texte français faisant foi, au Palais de
 a Paix, à La Haye, le vingt-huit mai deux mille neuf, en trois exem-
plaires, dont l’un restera déposé aux archives de la Cour et les autres
seront transmis respectivement au Gouvernement du Royaume de
Belgique et au Gouvernement de la République du Sénégal.


                                                       Le président,
                                              (Signé) Hisashi OWADA.
                                                         Le greffier,
                                            (Signé) Philippe COUVREUR.




  MM. les juges KOROMA et YUSUF joignent une déclaration commune à
’ordonnance ; MM. les juges AL-KHASAWNEH et SKOTNIKOV joignent à
’ordonnance l’exposé de leur opinion individuelle commune ; M. le juge
CANÇADO TRINDADE joint à l’ordonnance l’exposé de son opinion dissi-
dente ; M. le juge ad hoc SUR joint à l’ordonnance l’exposé de son opinion
ndividuelle.


                                                        (Paraphé) H.O.
                                                        (Paraphé) Ph.C.




21

